[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
CT Page 5037
The court finds and orders the following:
Chaldea McCarthy reached age 19 on November 11, 1999.
Child support paid by the defendant to the plaintiff shall be reduced to $498 per week for the three minor children, Jessica M. McCarthy, born November 29, 1985; Joseph V. McCarthy, born November 17, 1988; and Mary-Catherine A. McCarthy, born July 25, 1991.
The court finds that the reduction of child support will be retroactive to November 11, 1999 when Chaldea McCarthy turned 19 years old. November 11, 1999 to April 12, 2001 totals 75 weeks.
Child support was entered on September 11, 1995 in the amount of $486 per week by the court, Driscoll, J. and then corrected on November 14, 1995 down to $470.73.
On March 2, 1999, child support was increased to $585 per week by the court, Vertefeuille, J.
On December 2, 1999, child support was reduced to $508 per week by the court, Kocay, J.
The current child support order is $508 per week and the new child support payment has been calculated at $498 per week. The weekly amount of $498 shall be retroactive to November 11, 1999, totaling $1011.
The amount of $20 shall be reduced from the defendant's weekly child support payments until the credit of $1011 has been given to the defendant in full.
Kocay, J.